Citation Nr: 1128249	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-07 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to a higher initial rating for service-connected degenerative disc disease (DDD) of the lumbar spine, currently rated as 40 percent disabling.

3.  Entitlement to separate compensable rating(s) for radiculopathy associated with the service-connected degenerative disc disease (DDD) of the lumbar spine.  

4.  Entitlement to a separate compensable rating for bowel impairment associated with the service-connected degenerative disc disease (DDD) of the lumbar spine.

5.  Entitlement to an increased rating for orthopedic manifestations of right wrist fracture residuals, currently evaluated as 10 percent disabling.

6.  Entitlement to a separate compensable rating for neurological manifestations of right wrist fracture residuals.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from November 1954 to November 1957.

Regarding the Veteran's claims for increased ratings for the back and right wrist, and his claim for TDIU, these matters comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Regarding the Veteran's claim for service connection for right knee disability, this matter comes before the Board on appeal from a November 2006 rating decision by an RO of the VA.  These matters were remanded in August 2010 for further development.      

The Veteran appeared at a December 2009 hearing before the Board at the RO.  A transcript is of record.    

The issue of entitlement to clothing allowance has been raised by the record (specifically in a statement received in June 2008), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to separate compensable rating(s) for radiculopathy associated with the service-connected degenerative disc disease (DDD) of the lumbar spine, entitlement to a separate compensable rating for bowel impairment associated with the service-connected degenerative disc disease (DDD) of the lumbar spine, entitlement to a separate compensable rating for neurological manifestations of right wrist fracture residuals, and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic right knee disability was not manifested during the Veteran's active duty service nor is current chronic right knee disability otherwise causally related to service. 

2.  The Veteran's service-connected degenerative disc disease (DDD) of the lumbar spine does not result in unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of at least 6 weeks during the last 12 months.

3.  The Veteran's service-connected right wrist fracture residuals are not manifested by favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion.  



CONCLUSIONS OF LAW

1.  Chronic right knee disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for entitlement to an initial disability evaluation in excess of 40 percent for the Veteran's service-connected degenerative disc disease (DDD) of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5243 (2010).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for orthopedic manifestations of the Veteran's service-connected right wrist fracture residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5215 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For the Veteran's increased rating for low back disability, the RO provided the appellant pre-adjudication notice by a letter dated in March 2006.  The RO provided the appellant with additional notice in May 2008 and September 2010, subsequent to the February 2007 adjudication.  For the Veteran's increased rating claim for right wrist fracture residuals, the RO provided the appellant with notice in September 2010, subsequent to the February 2007 adjudication.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the May 2008 and September 2010 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The increased rating claim for degenerative disc disease (DDD) of the lumbar spine was subsequently readjudicated in July 2008 and March 2011 supplemental statements of the case, following the provision of notice in May 2008 and September 2010, respectively.  The increased rating claim for right wrist fracture residuals was subsequently readjudcated in a March 2011 supplemental statement of the case, following the provision of notice in September 2010.  

The Court, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Reviewing the September 2010 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim for right wrist fracture residuals.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Duty to Assist

VA has obtained service, VA and private treatment records; assisted the Veteran in obtaining evidence; afforded the VA examinations in June 2006 (wrist), October 2006 (back), September 2008, October 2010 and November 2010; and afforded the Veteran the opportunity to give testimony before the Board at the RO in December 2009.  While the Veteran testified at the aforementioned hearing that he was in receipt of Social Security Administration (SSA) benefits, he stated that this was due to his age.  Thus, the Board finds that additional development is not necessary with regard to the issues being addressed on the merits in the following decision.  On a form received in March 2011, the Veteran checked the appropriate line to indicate that he had no other information or evidence to submit, and to return to his case to the Board as soon as possible.  All known and available records relevant to the issues addressed on the merits in this decision have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

I.  Service Connection for Right Knee Disability

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he injured his right knee in service and that it has caused problems ever since.  The Board first notes that service treatment records do not document any right knee complaints or abnormalities.  In fact, although the Veteran was seen for a number of medical problems during service, there is a lack of any references to knee problems.  On separation examination in September 1957, his lower extremities were clinically evaluated as normal.  There was no documented reference to any knee complaints.  

Nevertheless, the Veteran has testified to a right knee injury during service.  In adjudicating a claim, the Board must assess the competence and credibility of lay statements of the Veteran.  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit reaffirmed that VA must consider the competency of lay evidence in order to determine if it is sufficient to establish a nexus. 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that she experiences at any time because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

As a layperson, the Veteran is nevertheless competent to report knee problems he experienced during and since service.  However, after reviewing the totality of the evidence, the Board does not find the Veteran to be credible with regard to what he has reported in connection with the right knee.  The Board finds the Veteran's current assertions regarding knee problems since service to be inconsistent with his subsequent statements and actions.  It is to be noted that although the Veteran filed claims for VA benefits in 1964 and 1967, he did not include a right knee disorder as part of those claims.  This suggests that he did not believe he had a continuing right knee disorder related to service since it would be reasonable to expect that he would have included such a claim with these other claims.  Moreover, post-service medical records dated in the 1960's and for a number of years document various medical problems, but do not include mention of any right knee disorder.  The record in this case shows that the Veteran has not been hesitant to seek medical treatment for a variety of problems, but he did not report any right knee complaints for many years after service.  Given these inconsistencies, the Board is unable to find that the Veteran's assertions of a continuity of symptoms after service are credible for purposes of establishing a nexus to service.  

The preponderance of the evidence is against a finding that the Veteran's current right knee disability was manifested during service or is otherwise causally related to service.  

II.  Higher Rating for DDD of the Lumbar Spine

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as with regard to the low back rating issue, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).  Moreover, with regard to the right wrist rating issue, the analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

With regard to the back disability, the general rating formula provides for disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); and 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of this case, the Board notes that under Diagnostic Code 5003 for degenerative arthritis, ratings are based on the limitation of motion of the affected joint or joints.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Diagnostic Code 5010 states that traumatic arthritis should be rated like degenerative arthritis.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.

An October 2005 VA treatment record shows abnormal flexion, extension and side bending of the lumbar spine.  The assessment was right lumbar radiculitis, post lumbar laminectomy syndrome and DDD of the lumbar spine.

A June 2006 statement from M.M. DuBose, M.D., who had been treated the Veteran since April 2006, reveals that the Veteran has chronic, consistent back pain dating back to his service in the military.  He stated that he had been continuing to prescribe pain medications so that the Veteran is able to function day-to-day without significant pain.

When the Veteran underwent a VA examination in October 2006, the VA examiner found that flexion and extension was from approximately 20 degrees of flexion to 60 degrees of forward flexion.  When asked to perform full lumbar extension, the Veteran was 15 degrees shy of neutral.  The VA examiner found that there was pain throughout his arc of motion.  The Veteran was able to laterally flex his lumbar spine to 15 degrees to the right and 5 degrees to the left.  The VA examiner diagnosed lumbar spinal stenosis.  

The Veteran was afforded another VA examination in October 2010.  The VA examiner observed that all motion of the Veteran's back was slow and appeared quite painful.  Flexion was to 30 degrees, extension was to 0 degrees, lateral flexion was 10 degrees bilaterally and rotation was to 10 degrees bilaterally.  It was noted that the Veteran was unable to carry out repetitive motion.  The VA examiner diagnosed lumbar spondylosis and lumbar degenerative disk disease with clinical evidence of a right lumbar radiculopathy.

When the Veteran was afforded a VA examination in November 2010, lumbar flexion was from 30 degrees to 45 degrees (pain free throughout).  It was noted that the Veteran was not able to engage in extension as he remained at -30 degrees from neutral.  Lateral flexion was from 0 to 20 degrees bilaterally being pain free throughout.  Rotation was from 0 to approximately 20 degrees bilaterally, pain free throughout.  The VA examiner diagnosed status post L1, L2, L3, L4 and L5 lumbar laminectomies, and diagnosed chronic lumbar strain without active lumbar radiculopathy.   

Based on the pertinent medical evidence of record, under the general rating formula for disease and injuries of the spine, Diagnostic Codes 5235-5243, a higher rating in excess of 40 percent is not warranted.  While the Veteran's back exhibited limited range of motion, a higher rating is not warranted because there is no ankylosis.

Moreover, the evidence does not show incapacitating episodes of intervertebral disc disease having a total duration of at least 6 weeks to warrant a 60 percent rating under Diagnostic Code 5243 for rating intervertebral disc syndrome based on incapacitating episodes.  An October 2006 VA examination report shows that the Veteran did not have any incapacitating episodes with which he was put on bed rest.  Nevertheless, at the December 2009 hearing before the Board at the RO, the Veteran testified that a doctor had placed him on bed rest for 42 to 50 days from December 2008 to December 2009.  The Veteran's representative asked the Board for a 30 day extension to allow submission of this evidence from the Veteran's private physician.  However, the aforementioned evidence has not been received to date.  The RO had sent notice in September 2010 advising the Veteran to complete an enclosed VA form (Authorization and Consent to Release Information) for each non-VA health care provider.  But, the Veteran only responded with a form received in March 2011 indicating that he had no further information or evidence to submit.  Further, available VA treatment records from October 2008 to September 2009 do not show that the Veteran was prescribed bed rest. 
  
Note (1) of Diagnostic 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  (Emphasis added).  Assuming for the sake of argument the Veteran was prescribed bed rest from December 2008 to December 2009, it does not appear to the Board that the Veteran required treatment from a physician at the time.  Treatment consisted of simply staying in bed.  As the Veteran's representative had testified at the December 2009 hearing before the Board at the RO, the doctor had advised the Veteran: "don't drive in here to let me see you, just stay in bed."  The Veteran confirmed that when he called the doctor about his acute problems and to tell him that he could not even get out of bed and stand up, the doctor advised him to stay in bed.  

Additionally, an October 2010 VA examination report revealed that the Veteran had incapacitating episodes of back pain in the last year, but the Veteran was uncertain how many of these may have taken place.  The November 2010 VA examination report reveals that the Veteran had been prescribed bed rest in the past due to incapacitating episodes, but no details were provided concerning the duration of bed rest.   

The Board concludes that the preponderance of the evidence is against entitlement to an increased rating for DDD of the lumbar spine under any applicable rating criteria.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

III.  Higher Rating for Right Wrist Disability

The present appeal also involves the Veteran's claim that the severity of his service-connected right wrist fracture residuals warrants a higher disability rating.  

The Veteran's service-connected right wrist has been rated by the RO under the provisions of Diagnostic Code 5215.  However, the maximum rating under this Diagnostic Code is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Under Diagnostic Code 5214, major and minor wrists are rated differently.  Since the Veteran is right-handed, as noted in the October 2010 VA examination, the Board will consider ratings for the major wrist.  A 30 percent rating is warranted for favorable ankylosis of the major wrist in 20 degrees to 30 degrees dorsiflexion.  A 40 percent rating is warranted for ankylosis of the major wrist in any other position, except favorable.  A maximum rating of 50 percent is warranted for unfavorable major ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

NOTE: Extremely unfavorable ankylosis will be rated as loss of use of hands under diagnostic code 5125.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

When the Veteran was afforded a VA examination in June 2006, he complained of joint stiffness, but not swelling, instability or locking.  There were no flare-ups.  Flexion was to 70 degrees, extension was to 45 degrees, and radial deviation was to 15 degrees on the right.  Ulnar deviation was 40 degrees on the right.  All of the motions were painless except for wrist extension in which he had significant pain and radial carpal abutment with the last 10 degrees of dorsiflexion.  
  
When the Veteran was afforded a VA examination in October 2010, it was observed that all motion of the right wrist was slow, painful and tremulous.  Extension was to 100 degrees, flexion was to 20 degrees, and ulnar and radial deviation was to 10 degrees each.  The diagnoses were degenerative joint disease and prior fracture of the right wrist.

Looking to the rating criteria for the orthopedic manifestations of the wrist disability, the Board must find that a rating in excess of the current 10 percent is not warranted.  While there was limited range of motion, there is no evidence of ankylosis to permit a higher rating under Code 5214, and the current 10 percent rating is the highest available under Code 5215.  


Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran regarding the low back and right wrist fit squarely with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.  


ORDER

Entitlement to service connection for right knee disability is not warranted.  Entitlement to a rating in excess of 40 percent for service-connected degenerative disc disease (DDD) of the lumbar spine is not warranted.  Entitlement to a rating in excess of 10 percent for orthopedic manifestations of right wrist fracture residuals is not warranted.  To this extent, the appeal is denied. 


REMAND

Separate Compensable Rating(s) for Radiculopathy 

The evidence with regard to the low back raises a question as to whether a separate compensable rating or ratings is/are warranted for radiculopathy into the lower extremities associated with the low back disability under Note (1) of the General Rating Formula for Disease and Injuries of the Spine.

An October 2005 VA treatment record includes an assessment of right lumbar radiculitis.  A December 2005 VA treatment report shows that the Veteran complained of severe, sharp stabbing pain that shot across his lower back and down to his right leg.  The VA physician diagnosed right lumbar radiculitis.  At the October 2006 VA examination, the Veteran complained of pain mostly in his lower back with radiation.  Some subsequent medical record include references to lower extremity symptoms which some examiners have referred to as neuropathy associated with diabetes.  Further clarification is necessary to fully assist the Veteran. 

Separate Compensable Rating for Bowel Impairment 

In a May 2011 Appellant's Post-Remand Brief, the Veteran's representative suggests that a separate rating under Note (1) of the General Rating Formula for Disease and Injuries of the Spine should be considered for bowel incontinence reported at the November 2010 VA examination.   

Separate Compensable Rating for Neurological Manifestations of Right Wrist Fracture Residuals.

The Veteran has testified to neurological symptoms associated with the right wrist, and certain medical records include similar references.  Medical clarification is necessary to determine if these are due to the fracture and, if so, whether a separate compensable evaluation is appropriate under diagnostic criteria dealing with neurological manifestations.  

TDIU

As the issue of TDIU is inextricably intertwined with the other issues being remanded, this issue is deferred at this time pending completion of the remand directives. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for appropriate examination(s) to determine the severity and etiology of any bilateral radiculopathy of the lower extremities, bowel impairment, and neurological manifestations associated with the service-connected right wrist fracture.  It is imperative that the claims file be made available for review by the examiner(s).  Any medically indicated special tests should be accomplished. 

The appropriate examiner(s) should respond to the following:

     a)  Is there radiculopathy of either or both lower extremities associated with the service-connected low back disability?  If so, describe the severity to allow for application of pertinent rating criteria. 

     b)  Is there bowel impairment associated with the service-connected low back disability?  If so, describe the severity to allow for application of pertinent rating criteria.

     c)  Is there neurological impairment associated with the service-connected residuals of right wrist fracture?  If so, describe the severity to allow for application of pertinent rating criteria.

2.  After completion of the above, the RO should review the expanded record and determine if the benefits sought are warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


